In an action to recover damages for wrongful death, defendant Ethel Schwartz appeals from (1) a judgment of the Supreme Court, Nassau County, entered January 22, 1973, in favor of plaintiff upon a jury verdict of $98,000, plus $2,510.40 for medical and funeral expenses, and (2) an order of the same court, dated December 13, 1972, which denied said defendant’s motion to set aside the verdict on the grounds that it was excessive and against the weight of the evidence. Appeal from order dismissed, without costs. The motion having been made solely on the minutes of the trial, the order is not *563appealable. In any event, the appeal from the order is moot, in view of the determination herein on the appeal from the judgment. Judgment reversed, on the law, and new trial granted with respect to the issue of damages only, with costs to abide the event, unless, within 30 days after entry of the order to be made hereon, plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $52,510.40, consisting of $50,000 for the decedent’s death in addition to $2,510.40 for medical and funeral expenses, to reduce the interest thereon accordingly and to the entry of an amended judgment accordingly, in which event the judgment as so reduced and amended is affirmed, without costs. The court has considered the questions of fact and has determined that it would not grant a new trial upon those questions. In our opinion, the verdict was excessive to the extent indicated herein. Rabin, P. J., Hopkins, Munder, Martuseello and Latham, JJ., concur.